Exhibit 10.1

 

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

 

This SERIES B PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”), is made as
of November 9, 2005, by and between Intraware, Inc., a Delaware corporation (the
“Company”), and Digital River, Inc., a Delaware corporation (“Digital River”).

 

WHEREAS, the Company and Digital River are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

 

WHEREAS, Digital River wishes to purchase, upon the terms and conditions stated
in this Agreement, 1,000 shares of Series B Preferred Stock, par value $0.0001
per share, of the Company (the “Shares”) which are convertible into shares of
Common Stock of the Company (the “Conversion Shares”); and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering an Investor Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Investor Rights
Agreement”) and a Standstill and Stock Restriction Agreement substantially in
the form attached hereto as Exhibit B (the “Standstill Agreement”).

 

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 


ARTICLE I


 


PURCHASE AND SALE OF SHARES

 


1.1           PURCHASE OF THE SHARES.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, DIGITAL RIVER AGREES TO PURCHASE AT THE CLOSING (AS DEFINED
BELOW) AND THE COMPANY AGREES TO SELL AND ISSUE TO DIGITAL RIVER, THE SHARES, AT
A PURCHASE PRICE OF $6,000.00 PER SHARE, FOR AN AGGREGATE PURCHASE PRICE OF
$6,000,000.00 (THE “PURCHASE PRICE”).


 


1.2           CLOSING DATE.  THE PURCHASE AND SALE OF THE SHARES SHALL TAKE
PLACE AT THE OFFICES OF WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL
CORPORATION, 650 PAGE MILL ROAD, PALO ALTO, CALIFORNIA, AT 10:00 A.M. PACIFIC
TIME, ON NOVEMBER 10, 2005, OR AT SUCH OTHER TIME AND PLACE AS THE COMPANY AND
DIGITAL RIVER SHALL AGREE UPON, ORALLY OR IN WRITING (THE “CLOSING”).  THE DATE
AND TIME OF THE CLOSING IS HEREAFTER REFERRED TO AS THE “CLOSING DATE.”


 


1.3           FORM OF PAYMENT.  ON THE CLOSING DATE, (I) DIGITAL RIVER SHALL PAY
THE AGGREGATE PURCHASE PRICE TO THE COMPANY FOR THE SHARES TO BE ISSUED AND SOLD
TO DIGITAL RIVER AT THE CLOSING, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
IN ACCORDANCE WITH THE COMPANY’S WRITTEN WIRE INSTRUCTIONS, AND (II) THE COMPANY
SHALL DELIVER TO THE COMPANY’S TRANSFER AGENT INSTRUCTIONS TO ISSUE A STOCK
CERTIFICATES REPRESENTING SUCH NUMBER OF THE SHARES (THE “STOCK CERTIFICATE”).

 

--------------------------------------------------------------------------------


 


ARTICLE II


 


DIGITAL RIVER’S REPRESENTATIONS AND WARRANTIES


 

Digital River represents and warrants to the Company that:

 


2.1           INVESTMENT PURPOSE.  DIGITAL RIVER IS ACQUIRING THE SHARES FOR ITS
OWN ACCOUNT FOR INVESTMENT ONLY AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN
CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO
SALES REGISTERED OR EXEMPTED UNDER THE SECURITIES ACT.


 


2.2           ACCREDITED INVESTOR STATUS.  DIGITAL RIVER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


 


2.3           RELIANCE ON EXEMPTIONS.  DIGITAL RIVER UNDERSTANDS THAT THE SHARES
ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND
THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND DIGITAL
RIVER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF DIGITAL RIVER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF DIGITAL
RIVER TO ACQUIRE THE SHARES.


 


2.4           INFORMATION.  DIGITAL RIVER AND ITS ADVISORS, IF ANY, HAVE BEEN
FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS
OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SHARES WHICH
HAVE BEEN REQUESTED BY DIGITAL RIVER.  DIGITAL RIVER AND ITS ADVISORS, IF ANY,
HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY.  NEITHER
SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY DIGITAL
RIVER OR ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR
AFFECT DIGITAL RIVER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN.  DIGITAL RIVER UNDERSTANDS THAT ITS INVESTMENT IN
THE SHARES INVOLVES A HIGH DEGREE OF RISK.  DIGITAL RIVER HAS SOUGHT SUCH
ACCOUNTING, LEGAL AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SHARES.


 


2.5           NO GOVERNMENTAL REVIEW.  DIGITAL RIVER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SHARES OR THE
FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SHARES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE SHARES.


 


2.6           TRANSFER OR RESALE.  DIGITAL RIVER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE INVESTOR RIGHTS AGREEMENT: (I) THE SHARES HAVE NOT BEEN AND ARE
NOT BEING REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED, UNLESS IN ACCORDANCE
WITH THE TERMS OF THE STANDSTILL AGREEMENT, AND ADDITIONALLY (A) SUBSEQUENTLY
REGISTERED THEREUNDER, (B) DIGITAL RIVER SHALL HAVE DELIVERED TO THE COMPANY AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT THAT SUCH
SHARES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (C) DIGITAL RIVER PROVIDES
THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH SHARES CAN BE SOLD, ASSIGNED OR
TRANSFERRED PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT (OR A
SUCCESSOR RULE THERETO) (“RULE 144”); (II) ANY SALE OF THE SHARES MADE IN
RELIANCE ON RULE 144 MAY BE MADE ONLY IN

 

2

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE TERMS OF RULE 144 AND FURTHER, IF RULE 144 IS NOT
APPLICABLE, ANY RESALE OF THE SHARES UNDER CIRCUMSTANCES IN WHICH THE SELLER (OR
THE PERSON THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS
THAT TERM IS DEFINED IN THE SECURITIES ACT) MAY REQUIRE COMPLIANCE WITH SOME
OTHER EXEMPTION UNDER THE SECURITIES ACT OR THE RULES AND REGULATIONS OF THE SEC
THEREUNDER; AND (III) NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY
OBLIGATION TO REGISTER THE SHARES FOR RESALE UNDER THE SECURITIES ACT OR ANY
STATE SECURITIES LAWS OR TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY RESALE
EXEMPTION THEREUNDER.


 


2.7           LEGENDS.  DIGITAL RIVER UNDERSTANDS THAT THE CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE SHARES, UNTIL SUCH TIME AS THE SALE OF THE SHARES
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AS CONTEMPLATED BY THE INVESTOR
RIGHTS AGREEMENT, THE STOCK CERTIFICATES REPRESENTING THE SHARES, SHALL BEAR A
RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER
ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES AND WARRANTS):


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for sale under the Securities Act, (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Shares may be made without registration
under the Securities Act, or (iii) such holder provides the Company with
reasonable assurance that the Shares can be sold, assigned or transferred
pursuant to Rule 144 without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold.

 


2.8           VALIDITY; ENFORCEMENT.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY
AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF DIGITAL RIVER AND IS A VALID AND
BINDING AGREEMENT OF DIGITAL RIVER ENFORCEABLE AGAINST DIGITAL RIVER IN
ACCORDANCE WITH ITS TERMS, SUBJECT AS TO ENFORCEABILITY TO GENERAL PRINCIPLES OF
EQUITY AND TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE
ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.

 

3

--------------------------------------------------------------------------------


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The Company represents and warrants to Digital River, except as set forth in the
Schedule of Exceptions attached hereto as Exhibit C, that:

 


3.1           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND ITS
“SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS AGREEMENT MEANS ANY ENTITY IN WHICH
THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS CAPITAL STOCK OR HOLDS A MAJORITY OR
SIMILAR INTEREST) ARE CORPORATIONS DULY ORGANIZED AND VALIDLY EXISTING IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH THEY ARE INCORPORATED, AND
HAVE THE REQUISITE CORPORATE POWER AND AUTHORIZATION TO OWN THEIR PROPERTIES AND
TO CARRY ON THEIR BUSINESS AS NOW BEING CONDUCTED.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS IN
GOOD STANDING IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR THE
NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO QUALIFIED OR BE IN GOOD STANDING
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  AS USED IN THIS AGREEMENT, “MATERIAL
ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES,
ASSETS, OPERATIONS, RESULTS OF OPERATIONS OR FINANCIAL CONDITION OF THE COMPANY
AND ITS SUBSIDIARIES, IF ANY, TAKEN AS A WHOLE, OR ON THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY THE AGREEMENTS AND INSTRUMENTS TO BE ENTERED INTO IN
CONNECTION HEREWITH, OR ON THE AUTHORITY OR ABILITY OF THE COMPANY TO PERFORM
ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS (AS DEFINED BELOW) OR THE
CERTIFICATE OF DESIGNATION (AS DEFINED BELOW).


 


3.2           AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS
AGREEMENT, THE INVESTOR RIGHTS AGREEMENT AND THE STANDSTILL AGREEMENT,
(TOGETHER, THE “TRANSACTION DOCUMENTS”) AND TO FILE, AND PERFORM ITS OBLIGATIONS
UNDER, THE TRANSACTION DOCUMENTS, AND TO ISSUE THE SHARES IN ACCORDANCE WITH THE
TERMS HEREOF AND THEREOF.  THE EXECUTION AND DELIVERY OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, INCLUDING WITHOUT LIMITATION THE ISSUANCE OF
THE SHARES, HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO
FURTHER CONSENT OR AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF
DIRECTORS OR ITS STOCKHOLDERS.  THE TRANSACTION DOCUMENTS OF EVEN DATE HEREWITH
HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND CONSTITUTE THE VALID
AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF CREDITORS’ RIGHTS AND REMEDIES.


 


3.3           ISSUANCE OF SECURITIES.  THE SHARES ARE DULY AUTHORIZED AND, UPON
ISSUANCE AT THE CLOSING, SHALL BE (I) VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, (II) FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE
ISSUE THEREOF AND (III) ENTITLED TO THE RIGHTS AND PREFERENCES SET FORTH IN THE
COMPANY’S FORM OF CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES
B PREFERRED STOCK ATTACHED HERETO AS EXHIBIT D (THE “CERTIFICATE OF
DESIGNATIONS”).  AT LEAST 1,000,000 SHARES OF COMMON STOCK HAVE BEEN DULY
AUTHORIZED AND RESERVED FOR ISSUANCE UPON CONVERSION OF THE SHARES.  UPON
CONVERSION OR EXERCISE IN ACCORDANCE WITH THE CERTIFICATE OF DESIGNATIONS, THE
CONVERSION SHARES WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE
FROM ALL TAXES, LIENS AND CHARGES

 

4

--------------------------------------------------------------------------------


 


WITH RESPECT TO THE ISSUE THEREOF, WITH THE HOLDERS BEING ENTITLED TO ALL RIGHTS
ACCORDED TO A HOLDER OF COMMON STOCK.  THE ISSUANCE BY THE COMPANY OF THE SHARES
IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT.


 


3.4           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY, THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER THE CERTIFICATE OF DESIGNATIONS AND THE CONSUMMATION BY THE
COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT
LIMITATION, THE RESERVATION FOR ISSUANCE AND ISSUANCE OF THE CONVERSION SHARES)
WILL NOT (I) RESULT IN A VIOLATION OF THE COMPANY’S CERTIFICATE OF
INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF ANY
OUTSTANDING SERIES OF PREFERRED STOCK OF THE COMPANY OR THE COMPANY’S BYLAWS OR
(II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY MATERIAL
AGREEMENT FILED AS AN EXHIBIT TO ANY OF THE COMPANY’S SEC DOCUMENTS (AS DEFINED
BELOW), OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS
AND THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET, INC. (“NASDAQ”))
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR
ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED.


 


3.5           CONSENTS.  EXCEPT FOR THE FILING OF (I) THE REGISTRATION STATEMENT
(AS DEFINED IN THE INVESTOR RIGHTS AGREEMENT) WITH THE SEC, (II) THE CERTIFICATE
OF DESIGNATIONS WITH THE STATE OF DELAWARE AND (III) THE FORM D WITH THE SEC,
THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY OR ANY
REGULATORY OR SELF-REGULATORY AGENCY IN ORDER FOR IT TO EXECUTE, DELIVER OR
PERFORM ANY OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS
WHICH THE COMPANY IS REQUIRED TO OBTAIN PURSUANT TO THE PRECEDING SENTENCE HAVE
BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE DATE HEREOF.  THE COMPANY AND ITS
SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCES WHICH MIGHT PREVENT THE
COMPANY FROM OBTAINING OR EFFECTING ANY OF THE FOREGOING.


 


3.6           NO GENERAL SOLICITATION; PLACEMENT AGENT.  NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE
MEANING OF REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH THE OFFER
OR SALE OF THE SHARES.  THE COMPANY ACKNOWLEDGES THAT IT HAS NOT ENGAGED A
PLACEMENT AGENT IN CONNECTION WITH THE SALE OF THE SHARES.


 


3.7           NO INTEGRATED OFFERING.  NONE OF THE COMPANY, ITS SUBSIDIARIES,
ANY OF THEIR AFFILIATES, AND ANY PERSON ACTING ON THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE SHARES UNDER THE SECURITIES ACT OR CAUSE THIS OFFERING OF THE SHARES TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES
ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT
LIMITATION, UNDER THE RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED
QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR
DESIGNATED.  NONE OF THE COMPANY, ITS SUBSIDIARIES, THEIR AFFILIATES AND ANY
PERSON ACTING ON THEIR BEHALF WILL TAKE ANY ACTION OR STEPS REFERRED TO IN THE
PRECEDING SENTENCE THAT WOULD REQUIRE

 

5

--------------------------------------------------------------------------------


 


REGISTRATION OF ANY OF THE SHARES UNDER THE SECURITIES ACT OR CAUSE THE OFFERING
OF THE SHARES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


3.8           APPLICATION OF TAKEOVER PROTECTIONS; RIGHTS AGREEMENT.  THE
COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN
ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF
INCORPORATION OR THE LAWS OF THE STATE OF ITS INCORPORATION WHICH IS OR COULD
BECOME APPLICABLE TO DIGITAL RIVER AS A RESULT OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S ISSUANCE OF THE
SHARES (OR UPON CONVERSION OR EXERCISE, THE CONVERSION SHARES) AND DIGITAL
RIVER’S OWNERSHIP OF THE SHARES OR THE CONVERSION SHARES.


 


3.9           SEC DOCUMENTS; FINANCIAL STATEMENTS.  SINCE JULY 1, 2004, THE
COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”) (ALL OF
THE FOREGOING FILED PRIOR TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN
AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY
REFERENCE THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE
COMPANY HAS MADE AVAILABLE TO DIGITAL RIVER OR ITS RESPECTIVE REPRESENTATIVES
COPIES OF THE SEC DOCUMENTS.  AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND
THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE
SEC DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH
THE SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


 


3.10         CONDUCT OF BUSINESS; REGULATORY PERMITS.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT, DECREE OR ORDER OR ANY
STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ITS
SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL CONDUCT
ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR POSSIBLE
VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN
REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD
NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND
NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE,
AUTHORIZATION OR PERMIT.

 

6

--------------------------------------------------------------------------------


 


3.11         FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR ANY OF ITS
SUBSIDIARIES, NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING
ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS, IN THE COURSE OF ITS
ACTIONS FOR, OR ON BEHALF OF, THE COMPANY, USED ANY CORPORATE FUNDS FOR ANY
UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING
TO POLITICAL ACTIVITY; MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY
FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS;
VIOLATED OR IS IN VIOLATION OF ANY PROVISION OF THE U.S. FOREIGN CORRUPT
PRACTICES ACT OF 1977, AS AMENDED; OR MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF,
INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC
GOVERNMENT OFFICIAL OR EMPLOYEE.


 


3.12         ABSENCE OF LITIGATION.  THERE IS NO MATERIAL ACTION, SUIT,
PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY NASDAQ, ANY COURT, PUBLIC
BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING AGAINST
THE COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR ANY OF THE
COMPANY’S OR THE COMPANY’S SUBSIDIARIES’ OFFICERS OR DIRECTORS IN THEIR
CAPACITIES AS SUCH.  THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION
PENDING, OR TO THE COMPANY’S KNOWLEDGE, THREATENED AGAINST THE COMPANY THAT
QUESTIONS THE VALIDITY OF THE TRANSACTION DOCUMENTS OR THE RIGHT OF THE COMPANY
TO ENTER SUCH AGREEMENTS OR CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.


 


3.13         TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE OR
FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT, AND HAS PAID
ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN
AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS,
EXCEPT THOSE BEING CONTESTED IN GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS
PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS
SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY. 
THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING
AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS
FOR ANY SUCH CLAIM.  THERE ARE NO ONGOING OR PENDING TAX AUDITS BY ANY TAXING
AUTHORITY AGAINST THE COMPANY.


 


ARTICLE IV


 


COVENANTS.


 


4.1           FORM D AND BLUE SKY.  THE COMPANY AGREES TO FILE A FORM D WITH
RESPECT TO THE SHARES AS REQUIRED UNDER REGULATION D AND TO PROVIDE UPON REQUEST
A COPY THEREOF TO DIGITAL RIVER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL,
ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR OR TO QUALIFY THE
SHARES FOR SALE TO DIGITAL RIVER PURSUANT TO THIS AGREEMENT UNDER APPLICABLE
SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES, AND SHALL
PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO DIGITAL RIVER ON OR PRIOR TO THE
CLOSING DATE.  THE COMPANY SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE
OFFER AND SALE OF THE SECURITIES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE
SKY” LAWS OF THE STATES OF THE UNITED STATES FOLLOWING THE CLOSING DATE.


 


4.2           EXPENSES; FEES.  EACH PARTY SHALL EACH PAY THEIR OWN EXPENSES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


ARTICLE V


 


CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


 

The obligation of the Company hereunder to issue and sell the Shares to Digital
River at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing Digital River with prior written notice
thereof:

 


5.1           DIGITAL RIVER SHALL HAVE EXECUTED AND DELIVERED TO THE COMPANY
EACH OF THE TRANSACTION DOCUMENTS.


 


5.2           DIGITAL RIVER SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE
PRICE FOR THE SHARES BEING PURCHASED BY DIGITAL RIVER AT THE CLOSING BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE INSTRUCTIONS
PROVIDED BY THE COMPANY.


 


5.3           THE REPRESENTATIONS AND WARRANTIES OF DIGITAL RIVER SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATE AS THOUGH MADE AT THAT TIME, AND DIGITAL RIVER SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY DIGITAL RIVER AT OR PRIOR TO THE CLOSING DATE.


 


5.4           THE COMPANY SHALL HAVE FILED THE CERTIFICATE OF DESIGNATIONS WITH
THE SECRETARY OF STATE OF THE STATE OF DELAWARE.


 


ARTICLE VI


 


CONDITIONS TO DIGITAL RIVER’S OBLIGATION TO PURCHASE.


 

The obligation of Digital River hereunder to purchase the Shares is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Digital River’s sole benefit
and may be waived by Digital River at any time in its sole discretion by
providing the Company with prior written notice thereof:

 


6.1           THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO DIGITAL RIVER
EACH OF THE TRANSACTION DOCUMENTS.


 


6.2           DIGITAL RIVER SHALL HAVE RECEIVED THE OPINION OF THE COMPANY’S
COUNSEL DATED AS OF THE CLOSING DATE, IN SUBSTANTIALLY THE FORM ATTACHED HERETO
AS EXHIBIT E.


 


6.3           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT REFERENCE A
SPECIFIC DATE WHICH SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE
TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY
AT OR PRIOR TO THE CLOSING DATE.

 

8

--------------------------------------------------------------------------------


 


6.4           THE COMPANY SHALL HAVE FILED THE CERTIFICATE OF DESIGNATIONS WITH
THE SECRETARY OF STATE OF THE STATE OF DELAWARE.


 


ARTICLE VII


 


MISCELLANEOUS


 


7.1           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.


 


7.2           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE
SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY
THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT
A FACSIMILE SIGNATURE.


 


7.3           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


 


7.4           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.


 


7.5           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN DIGITAL RIVER, THE COMPANY, THEIR
AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN,
TOGETHER WITH THAT CERTAIN MUTUAL CONFIDENTIALITY AGREEMENT DATED AS OF JUNE 11,
2001 (WHICH AGREEMENT THE PARTIES HEREBY ACKNOWLEDGE AND AGREE (I) IS IN FULL
FORCE AND EFFECT AND HAS BEEN IN FULL FORCE AND EFFECT AT ALL TIMES SINCE JUNE
11, 2001, AND (II) FOR PURPOSES THEREOF, THE TERM “POTENTIAL TRANSACTION” SHALL
BE DEEMED TO INCLUDE THE INVESTMENT BY DIGITAL RIVER IN THE COMPANY’S SERIES B
PREFERRED STOCK AND THE POTENTIAL STRATEGIC ALLIANCE AGREEMENT TO BE ENTERED
INTO BETWEEN THE COMPANY AND DIGITAL RIVER) CONTAIN THE ENTIRE UNDERSTANDING OF
THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT
AS SPECIFICALLY SET FORTH HEREIN OR THEREIN, NEITHER THE COMPANY NOR DIGITAL
RIVER MAKES ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT
TO SUCH MATTERS.  NO PROVISION OF THIS AGREEMENT MAY BE AMENDED OTHER THAN BY AN
INSTRUMENT IN WRITING SIGNED BY THE COMPANY AND DIGITAL RIVER, AND NO PROVISION
HEREOF MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT IS SOUGHT.


 


7.6           NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND

 

9

--------------------------------------------------------------------------------


 


KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

 

If to the Company:

 

Intraware, Inc.

25 Orinda Way

Orinda, CA  94563

Telephone:

 

(925) 253-4500

Facsimile:

 

(925) 253-4541

Attention:

 

President and Chief Executive Officer

 

 

General Counsel

 

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Telephone:

 

(650) 493-9300

Facsimile:

 

(650) 493-6811

Attention:

 

David J. Segre, Esq.

 

 

N. Anthony Jeffries, Esq.

 

If to Digital River:

 

Digital River, Inc.

9625 West 76th Street, Suite 150

Eden Prairie, MN  55344

Telephone:

 

952-253-1234

Facsimile:

 

952-253-8370

Attention:

 

Joel Ronning

 

With a copy to:

 

Robins, Kaplan, Miller & Ciresi L.L.P.

2800 LaSalle Plaza

800 LaSalle Avenue

Minneapolis, Minnesota 55402

Attention:

 

Kevin L. Crudden, Esq.

Telephone:

 

(612) 349-8500

Facsimile:

 

(612) 339-4181

 

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal

 

10

--------------------------------------------------------------------------------


 

service, receipt by facsimile or receipt from an overnight courier service in
accordance with clause (i), (ii) or (iii) above, respectively.

 


7.7           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE SHARES.  THE COMPANY SHALL NOT ASSIGN THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF DIGITAL RIVER.  DIGITAL RIVER MAY ASSIGN SOME OR ALL OF ITS RIGHTS
HEREUNDER WITHOUT THE CONSENT OF THE COMPANY, PROVIDED, HOWEVER, THAT ANY SUCH
ASSIGNMENT SHALL NOT RELEASE DIGITAL RIVER FROM ITS OBLIGATIONS HEREUNDER UNLESS
SUCH OBLIGATIONS ARE ASSUMED BY SUCH ASSIGNEE AND THE COMPANY HAS CONSENTED TO
SUCH ASSIGNMENT AND ASSUMPTION, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.


 


7.8           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


7.9           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
DIGITAL RIVER CONTAINED IN SECTIONS 2 AND 3 AND THE AGREEMENTS SET FORTH THIS
ARTICLE VII SHALL SURVIVE THE CLOSING.


 


7.10         FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


7.11         NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


7.12         LEGAL REPRESENTATION.  DIGITAL RIVER ACKNOWLEDGES THAT: (A) IT HAS
READ THIS AGREEMENT AND THE EXHIBITS HERETO; (B) IT UNDERSTANDS THAT THE COMPANY
HAS BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS
AGREEMENT BY WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION, COUNSEL
TO THE COMPANY; (C) IT HAS EITHER BEEN REPRESENTED IN THE PREPARATION,
NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF ITS OWN CHOICE,
OR HAS CHOSEN TO FOREGO SUCH REPRESENTATION BY LEGAL COUNSEL AFTER BEING ADVISED
TO SEEK SUCH LEGAL REPRESENTATION; (D) IT UNDERSTANDS THE TERMS AND CONSEQUENCES
OF THIS AGREEMENT AND IS FULLY AWARE OF ITS LEGAL AND BINDING EFFECT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

INTRAWARE, INC.

 

 

 

 

By:

/s/ Peter H. Jackson

 

 

Name: Peter H. Jackson

 

 

Title: Chairman, Chief Executive Officer and
President

 

 

 

 

DIGITAL RIVER, INC.

 

 

 

 

By

/s/ Thomas Donnelly

 

 

Name: Thomas Donnelly

 

 

Title: Chief Financial Officer

 

 

[Signature Page to Series B Preferred Stock Purchase Agreement]

 

--------------------------------------------------------------------------------